Order denying petitioner’s application for an order enjoining and restraining the board of elections of the city of New York from printing and placing upon the official ballot to be voted at the primary election to be held on April 2, 1936, the names of Kenneth F. Sutherland and Minnie Wright, as candidates for State committeeman and State committeewoman, respectively, in the sixteenth Assembly district, Kings county, and for other relief, affirmed. No opinion. Application for. leave to appeal to the Court of Appeals denied. Lazansky, P. J., Hagarty, Johnston, Adel and Taylor, JJ., concur.